            Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                     )
 ROBERT FRANKS, JR.,
                                                     )
                                                     )
                Plaintiff,
                                                     )
                                                     )
        v.
                                                     )
                                                         CASE NO.:
                                                     )
 TECH DATA CORPORATION, ROBERT M.
                                                     )
 DUTKOWSKY, CHARLES E. ADAIR,                            COMPLAINT FOR
                                                     )
 KAREN DAHUT, HARRY J. HARCZAK,                          VIOLATION OF FEDERAL
                                                     )
 JR., BRIDGETTE HELLER, RICHARD T.                       SECURITIES LAWS
                                                     )
 HUME, KATHLEEN MISUNAS, THOMAS
                                                     )
 MORGAN, PATRICK SAYER, and SAVIO
                                                     )
 W. TUNG,
                                                     )
                                                     )
                Defendants.
                                                     )


       Plaintiff Robert Franks, Jr. (“Plaintiff”), by his undersigned attorneys, alleges the following

on information and belief, except as to the allegations specifically pertaining to Plaintiff, which

are based on personal knowledge.

                        NATURE AND SUMMARY OF THE ACTION

       1.       Plaintiff, a stockholder of Tech Data Corporation (“Tech Data” or the “Company”)

brings this action against the members of Tech Data’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) & 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, and 17 C.F.R. § 240.14a-9, arising out of their attempt to sell

the Company to affiliates of Apollo Global Management, Inc. (“Apollo”).

       2.       On November 13, 2019, the Company announced that it had entered into a

definitive agreement and plan of merger (“Merger Agreement”), by which the Company will be

acquired by Tiger Midco, LLC (“Parent”) and Tiger Merger Sub Co. (“Merger Sub”), affiliates of
            Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 2 of 13



Apollo (the “Proposed Transaction”). Under the terms of the Merger Agreement, Tech Data

stockholders will receive $145.00 in cash in exchange for each share of Tech Data common stock

(the “Merger Consideration”).

       3.       On December 12, 2019, the Company filed a Preliminary Proxy Statement on Form

PREM14A (the “Proxy”) with the United States Securities & Exchange Commission. The Proxy

is materially deficient and misleading because, inter alia, it fails to disclose material information

regarding the Company’s financial projections, the financial analysis performed by the Company’s

financial advisor, Bank of America Securities (“BofA”), BofA’s financial interest in Apollo and

its affiliates, and the employment negotiations between Apollo and Tech Data’s management team.

       4.       Without additional information the Proxy is materially misleading in violation of

federal securities laws.

       5.       By unanimously approving the Proposed Transaction and authorizing the issuance

of the Proxy, the Individual Defendants participated in the solicitation even though they knew, or

should have known, that the Proxy was materially false and/or misleading. The Proxy is an

essential link in accomplishing, and receiving stockholder approval for, the Proposed Transaction.

       6.       The stockholder vote on the Proposed Transaction is forthcoming (the “Stockholder

Vote”). Under the Merger Agreement, following a successful Stockholder Vote, the Proposed

Transaction will be consummated.

       7.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants (collectively identified below) from conducting the Stockholder Vote on the Proposed

Transaction unless and until the material information discussed below is disclosed to the holders

of Tech Data common stock, or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.




                                                 2
              Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 3 of 13



                                   JURISDICTION AND VENUE

         8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

jurisdiction) and Section 27 of the Exchange Act (15 U.S.C. § 78aa) because Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

         9.       Personal jurisdiction exists over each Defendant either because each has sufficient

minimum contacts with this District as to render the exercise of jurisdiction over Defendant by this

Court permissible under traditional notions of fair play and substantial justice.

         10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue had an effect in this

District, as the Company’s common stock is listed and traded on the Nasdaq Stock Exchange

within this District; and (ii) Defendants have received substantial compensation in this District by

accessing the capital markets active in this District.

                           PARTIES AND RELEVANT NON-PARTIES

         11.      Plaintiff is, and has been at all relevant times, the owner of Tech Data common

stock.

         12.      Defendant Tech Data is a corporation organized and existing under the laws of

Florida. It maintains principal executive offices at 5350 Tech Data Drive, Clearwater, Florida

33760. Tech Data is one of the world’s largest technology distributors, assisting companies like

HP, Apple, Cisco, and Microsoft in bringing their products to market. Tech Data common stock is

listed for trading on the Nasdaq under the ticker symbol “TECD.”

         13.      Defendant Charles Adair has served as a director of the Company since 1995.

         14.      Defendant Karen Dahut has served as a director of the Company since June 2017.




                                                   3
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 4 of 13



       15.      Defendant Robert M. Dutkowsky as a director of the Company since June 2017, as

Chairman of the Board since June 2017, and as Executive Chairman since June 2018.

       16.      Defendant Harry J. Harczak, Jr. has served as a director of the Company since 2008.

       17.      Defendant Bridgette Heller has served as a director of the Company since 2016.

       18.      Defendant Richard T. Hume has served as the Company’s Chief Executive Officer

since June 2018.

       19.      Defendant Kathleen Misunas has served as a director of the Company since 2000.

       20.      Defendant Thomas Morgan has served as a director of the Company since 2007.

       21.      Defendant Patrick Sayer has served as a director of the Company since 2012.

       22.      Defendant Savio W. Tung has served as a director of the Company since 2010.

       23.      Defendants referenced in ¶¶ 13 through 22 are collectively referred to as Individual

Defendants and/or the Board.

                          FURTHER SUBSTANTIVE ALLEGATIONS

       24.      On November 13, 2019, Tech Data issued a press release announcing the Proposed

Transaction. The Press Release read in relevant part:

             CLEARWATER, Fla.--(BUSINESS WIRE)--Tech Data (Nasdaq: TECD)
             today announced it has entered into a definitive agreement to be acquired by an
             affiliate of funds (the “Apollo Funds”) managed by affiliates of Apollo Global
             Management, Inc. (NYSE: APO), a leading global alternative investment
             manager (“Apollo”). Through the agreement, the affiliate of the Apollo Funds
             will acquire all of the outstanding shares of Tech Data common stock for $130
             per share in a transaction with an enterprise value of approximately $5.4 billion.

             The purchase price represents a 24.5 percent premium to the unaffected 30-day
             volume weighted average closing share price of Tech Data’s common stock
             ended Oct. 15, 2019, the last trading day prior to published market speculation
             regarding a potential transaction involving the company.

             “Over our 45-year history, Tech Data has grown to become one of the largest
             and most respected technology distributors in the world. This agreement
             reflects the significant progress we have made in our strategy of delivering



                                                   4
Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 5 of 13



 higher value and positions us for continued growth and success,” said Rich
 Hume, chief executive officer, Tech Data. “This investment by funds managed
 by one of the world’s leading global alternative investment managers will afford
 us additional resources to accelerate our ability to bring to market the
 technology products and solutions the world needs to connect, grow and
 advance. The transaction will enable us to build on our success, making Tech
 Data a growth platform and enabling us to further differentiate and expand our
 end-to-end solutions and provide our channel partners with unparalleled reach,
 efficiency and expertise.”

 Charles E. ("Eddie") Adair, lead independent director of the Tech Data Board
 of Directors said, “This agreement follows a process of consideration of
 Apollo’s proposal by the Board that included review and discussion of strategic
 alternatives with the Board’s financial and legal advisors. The transaction
 delivers significant cash value to our shareholders and creates exciting
 opportunities for our colleagues, channel partners and other key constituents.”

 “Through this investment, we are committed to expanding Tech Data’s position
 as a trusted partner to the world's leading technology vendors while providing
 best-in-class customer service,” said Matt Nord, Co-lead Partner of Apollo
 Private Equity. “As a private company with our sponsorship and a strong
 balance sheet, Tech Data will have significant financial and strategic flexibility
 to drive growth going forward.”

 “We have tremendous respect for Tech Data’s talented management and
 colleagues around the globe and commend their success in establishing Tech
 Data as a leader at the center of the IT ecosystem,” said Robert Kalsow-Ramos
 of Apollo Private Equity. “We are excited to work with the Tech Data team and
 continuing to invest in the company’s people and end-to-end portfolio.”

 The Tech Data Board of Directors has unanimously approved the transaction
 and recommends that Tech Data shareholders vote in favor of the transaction.
 The transaction is not subject to a financing condition and is expected to close
 in the first half of calendar year 2020, subject to the satisfaction of customary
 closing conditions including expiration or termination of the applicable waiting
 period under the Hart-Scott-Rodino Antitrust Improvements Act, foreign
 regulatory approvals and approval by the holders of a majority of the
 outstanding Tech Data shares. Tech Data expects to hold a Special Meeting of
 Shareholders to consider and vote on the transaction agreement as soon as
 feasible after the mailing of the proxy statement to shareholders.

 Consistent with the Board’s commitment to maximizing shareholder value, the
 terms of the agreement provide that Tech Data will be permitted to actively
 solicit alternative acquisition proposals from third parties during a “go-shop”
 period from the date of the agreement until Dec. 9, 2019. There is no guarantee
 that this process will result in a superior proposal.



                                       5
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 6 of 13




             Following the close of the transaction, Rich Hume will continue to lead Tech
             Data as chief executive officer, and the company will continue to be
             headquartered in Clearwater, Florida. Tech Data will become a privately held
             company, and Tech Data’s common shares will no longer be publicly listed.

             Tech Data plans to release its third quarter fiscal year 2020 results before market
             open on Nov. 26, 2019. In light of the pending transaction announced today,
             the company will not hold a corresponding conference call.

             Bank of America Securities is serving as financial advisor to Tech Data, and
             Cleary Gottlieb Steen & Hamilton LLP is acting as legal counsel.

             Citi is serving as lead financial advisor to Apollo in connection with the
             transaction. J.P. Morgan and Wells Fargo are also serving as financial advisors
             to Apollo. Wachtell, Lipton, Rosen & Katz is acting as corporate counsel to
             Apollo, and Paul, Weiss, Rifkind, Wharton & Garrison LLP is acting as
             financing counsel to Apollo. Transaction financing is being provided by Citi,
             J.P. Morgan, Wells Fargo, Barclays and RBC Capital Markets.

The Proxy Misleads Tech Data Stockholders by Omitting Material Information

       25.      On December 12, 2019, the Company filed the materially misleading and

incomplete Proxy with the SEC. Designed to convince Tech Data’s stockholders to vote in favor

of the Proposed Transaction, the Proxy is rendered misleading by the omission of critical

information concerning the Company’s financial projections, BofA’s financial analyses, the

financial interest of BofA in Apollo and its affiliates, and the negotiations and communications

between Company management and Apollo prior to the signing of the Merger Agreement.

       The Proxy Fails to Disclose Material Portions of the Financial Projections Relied
       Upon by the Board and Its Financial Advisor

       26.      The summary of the financial analyses conducted by the Company’s financial

advisor, BofA, states that the advisor “reviewed certain internal financial and operating

information with respect to the business, operations and prospects of Tech Data furnished to or

discussed with BofA Securities by the management of Tech Data, including certain financial




                                                   6
           Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 7 of 13



forecasts relating to Tech Data prepared by the management of Tech Data” in preparing its

financial analyses.

       27.      Thus, the cash flow projections that formed the basis for these analyses were

management’s best estimates of the Company’s future results, and did not originate from some

other source.

       28.      However, the Proxy omits the projected line items used to calculate Adjusted

EBITDA, the base financial metric representing the Company’s future earnings.

       29.      The Proxy also fails to reconcile all non-GAAP financial metrics to GAAP financial

metrics,

       30.      The above-referenced omitted information relating to the Company’s financial

projections significantly altered the total mix of information available to Tech Data’s stockholders

regarding the future value of the Company.

       31.      Thus, the omission of this projected financial information serves to prevent

Company stockholders from evaluating the fairness analysis conducted by BofA, or to perform

their own valuation of the Company.

       Material Omissions Concerning the Financial Analyses of BofA

       32.      The Proxy describes the financial analyses performed by BofA. However, the

description of these analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Tech Data’s stockholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on the

fairness opinion of BofA in determining how to cast their vote on the Proposed Transaction. This

omitted information, if disclosed, would significantly alter the total mix of information available

to Tech Data stockholders.




                                                 7
          Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 8 of 13



        33.      With respect to BofA’s Discounted Cash Flow Analysis, the Proxy fails to disclose

(i) the terminal values for Tech Data; (ii) BofA’s basis for applying adjusted EBITDA exit

multiples of 5.00x, 6.25x, and 7.50x; (iii) the individual inputs and assumptions underlying the

discount rates ranging from 7.90% to 10.10%; and (iv) the Company’s net debt.

        34.      With respect to BofA’s Selected Publicly Traded Companies Analysis, the Proxy

omits individual multiples and financial metrics for each of the observed companies.

        35.      With respect to BofA’s Selected Precedent Transactions Analysis, the Proxy omits

the individual multiples for each of the observed transactions.

        Material Omissions Concerning BofA’s Financial Interest in Apollo

        36.      The Proxy misleads Tech Data stockholders with respect to BofA’s holdings in

Apollo and its affiliated funds.

        37.      The Proxy discloses that:

              BofA Securities and its affiliates may invest on a principal basis or on behalf of
              customers or manage funds that invest, make or hold long or short positions,
              finance positions or trade or otherwise effect transactions in equity, debt or
              other securities or financial instruments (including derivatives, bank loans or
              other obligations) of Tech Data, certain of its affiliates, Apollo and certain
              affiliates and portfolio companies of Apollo.

        38.      Despite this disclosure that BofA may invest on its own behalf in securities of

Apollo and Apollo affiliates or portfolio companies, the Proxy fails to disclose BofA’s actual

financial interest in Apollo and its affiliates.

        39.      Because of this omission, Tech Data stockholders are misled regarding BofA’s

actual interests in the Proposed Transaction, and therefore the objectiveness of its fairness opinion

and financial analyses.

        Material Omissions Regarding the Continued Employment of Company Management




                                                    8
          Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 9 of 13



       40.     The Proxy fails to disclose any negotiations or communications regarding the future

employment of the members of Tech Data’s management, as well as the details of any employment

related discussions and negotiations that occurred between Apollo and Tech Data executive

officers, including who participated in all such communications, when they occurred, and their

content. The Proxy further fails to disclose whether any of Tech Data’s prior proposals or

indications of interest addressed the prospect of management retention.

       41.     The press release specifically states that, “[f] ollowing the close of the transaction,

Rich Hume will continue to lead Tech Data as chief executive officer, and the company will

continue to be headquartered in Clearwater, Florida.” It also states that Apollo has “tremendous

respect for Tech Data’s talented management and colleagues around the globe and commend their

success in establishing Tech Data as a leader at the center of the IT ecosystem . . . . We are excited

to work with the Tech Data team and continuing to invest in the company’s people and end-to-end

portfolio.” As a purely financial company, Apollo lacks the strategic expertise necessary to operate

the Company without current management. Naturally, the Tech Data leadership team would prefer,

and therefore prioritize, a transaction with a buyer who would continue to employ them over any

transaction in which they would no longer enjoy a salary.

       42.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       43.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.




                                                  9
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 10 of 13



                                     CLAIMS FOR RELIEF

                                              COUNT I

   Claim for Violation of Section 14(a) of the Exchange Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and Tech Data

       63.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       64.     The Individual Defendants disseminated the false and misleading Proxy, which

contained statements that, in violation of Section 14(a) of the Exchange Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Tech Data is liable as the issuer

of these statements.

       65.     The Proxy was prepared, reviewed, and/or disseminated by the Individual

Defendants. By virtue of their positions within the Company, the Individual Defendants were

aware of this information and their duty to disclose this information in the Proxy.

       66.     The Individual Defendants were at least negligent in filing the Proxy with these

materially false and misleading statements.

       67.     The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder will consider them important in deciding how to vote on the Proposed

Transaction. In addition, a reasonable investor will view a full and accurate disclosure as

significantly altering the total mix of information made available in the Proxy and in other

information reasonably available to stockholders.

       68.     The Proxy is an essential link in causing Plaintiff and the Company’s stockholders

to approve the Proposed Transaction.

       69.     By reason of the foregoing, defendants violated Section 14(a) of the Exchange Act

and Rule 14a-9 promulgated thereunder.



                                                 10
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 11 of 13



       70.      Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm.

                                             COUNT II

                   Claim for Violation of Section 20(a) of the Exchange Act
                             Against the Individual Defendants

       71.      Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       72.      The Individual Defendants acted as controlling persons of Tech Data within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Tech Data and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

Plaintiff contends are false and misleading.

       73.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy alleged by Plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause them

to be corrected.

       74.      Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein and

exercised the same. The Proxy contains the unanimous recommendation of the Individual

Defendants to approve the Proposed Transaction. They were thus directly involved in the making

of the Proxy.




                                                  11
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 12 of 13



        75.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

        76.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the Exchange

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these Defendants are liable pursuant to Section 20(a) of the Exchange Act.

As a direct and proximate result of Defendants’ conduct, Plaintiff is threatened with irreparable

harm.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment and relief as follows:

        A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

        B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

        C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

        D.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as Rule 14a-9 promulgated thereunder;

        E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

        F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND




                                                 12
         Case 1:20-cv-00174-VSB Document 1 Filed 01/08/20 Page 13 of 13



       Plaintiff respectfully requests a trial by jury on all issues so triable.


Dated: January 8, 2020                                  Respectfully submitted,

                                                    By: /s/ Adam M. Apton
                                                    Adam M. Apton (AS8383)
                                                    LEVI & KORSINSKY, LLP
 LEVI & KORSINSKY, LLP                              1101 30th Street NW, Suite 115
 Donald J. Enright (to be admitted pro hac vice)    Washington, DC 20007
 Elizabeth K. Tripodi (to be admitted pro hac vice) Tel: (202) 524-4859
 1101 30th Street, N.W., Suite 115                  Fax: (212) 333-2121
 Washington, DC 20007                               Email: aapton@zlk.com
 Tel: (202) 524-4290
 Fax: (202) 333-2121                                Attorneys for Plaintiff
 Email: denright@zlk.com
         etripodi@zlk.com

 Attorneys for Plaintiff




                                                  13
